Kirkpatrick, C. J.
Might you not as well say that you need not put in the writ, that the defendant must appear “before the justices of the Supreme Court,” because by law there must be justices of the Supreme Court ?
Ewing. I think I can find authorities to shew that defects as great as this have been amended.
Kirkpatrick, C. J.
Has there been any appearance entered ?
Ewing. No, sir.
*204Kirkpatrick, C. J.
Take a little time to look into it.
At a subsequent day in term, Swing moved to amend the writ, and laid before the court the following cases, in which he said, amendments had been made of as much importance as the one he now applied for. 5 John. 233, Merrill v. Waggoner. 1 Sel. Prac. 100. 1 Black. Rep. 454. 2 Ib. 918. Com. Dig. title Amendment 46.
Kirkpatrick, 0. J.
We have uniformly held that writs issued out of this court are. original writs, and that they cannot be amended, for there is nothing to amend by. We have nothing in our practice analagous to the bill of Middle-sex in England ; the process there is under the discretion of the court. The place of appearance is a pretty substantial thing.
Rossell, J.
I am for allowing the amendment; the place of return is fixed by law, and might be amended by the law itself.
Ford, J.
This is a pretty strong error. If there was an appearance entered in the cause I should not be so averse to amending, but I rather think the precedent would establish a loose practice; therefore take nothing by your motion.
Let the writ be quashed.